81 F.3d 1032
J. Jerome HARRIS, Ph.D.,Plaintiff-Counter-Defendant-Appellee-Cross-Appellant,v.BOARD OF EDUCATION OF the CITY OF ATLANTA;  A SchoolDistrict of the State of Georgia, Defendant-Counter-Claimant,Joseph G. Martin, Jr., Individually and in his OfficialCapacity as President of the Board of Education of the Cityof Atlanta;  Mary Anne Bellinger, Rev., Individually and inher Official Capacity as Vice-President of the Board ofEducation of the City of Atlanta;  John F. Elger,Individually and in his Official Capacity as a Member of theBoard of Education of the City of Atlanta;  Carolyn D.Yancey, Individually and in her Official Capacity as aMember of the Board of Education of the City of Atlanta;D.F. Glover, Dr., Individually and in his Official Capacityas a member of the Board of Education of the City ofAtlanta;  Robert Waymer, Individually and in his OfficialCapacity as a Member of the Board of Education of the Cityof Atlanta;  Midge Sweet, Individually and in her OfficialCapacity as a member of the Board of Education of the Cityof Atlanta;  Ina Evans, Individually and in her OfficialCapacity as a Member of the Board of Education of the Cityof Atlanta;  Preston W. Williams, Dr., Individually and inhis Official Capacity as a Member of the Board of Educationof the City of Atlanta,Defendants-Counter-Claimants-Appellants-Cross-Appellees.
No. 95-8111.
United States Court of Appeals,Eleventh Circuit.
April 16, 1996.

Bruce Harvey Beerman, Smith Howard & Ajax, Atlanta, GA, Bradley S. Wolff, W. Ray Persons, Michael D. Watson, Swift Currie McGhee & Hiers, Atlanta, GA, Warren C. Fortson, Atlanta, GA, for appellant.
Gary S. Freed, Freed Lester & Klorfein, Atlanta, GA, Aubrey V. McCutcheon, Jr., Ypsilanti, MI, Franklin N. Biggins, Atlanta, GA, for appellees.
Appeal from the United States District Court for the Northern District of Georgia (No. 1:91-CV-1107-MHS), Marvin H. Shoob, Judge.


1
Before HATCHETT, Circuit Judge, HENDERSON, Senior Circuit Judge, and MILLS1, District Judge.

INTERIM ORDER:

2
The panel heard oral argument in this case on April 11, 1996.   After hearing oral argument, the panel is of the opinion that this case can be and should be settled.


3
The panel hereby refers this appeal to the Eleventh Circuit Conference Attorney for settlement discussions, pursuant to Federal Rule of Appellate Procedure 33 and Eleventh Circuit Rule 33-1.


4
The parties and their counsel are directed to contact this court's Appellate Conference Office not later than fifteen days from receipt of this order to explore a resolution of their differences.


5
Before settlement discussions, counsel for the parties must consult with their clients and obtain as much authority as feasible to settle the appeal.   Counsel and the parties are expected to discuss all issues in good faith.


6
The conference attorney shall issue an order as contemplated by Eleventh Circuit Rule 33-1(d) or issue a report to the panel not later than June 14, 1996.



1
 Honorable Richard Mills, U.S. District Judge for the Central District of Illinois, sitting by designation